As filed with the Securities and Exchange Commission on September 20, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2007 Date of reporting period:July 31, 2007 Item 1. Schedule of Investments. Huber Capital Equity Income Fund Schedule of Investments at July 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 84.79% Aerospace & Defense - 4.14% 100 KBR,Inc.* $ 3,209 100 Northrop GrummanCorp. 7,610 10,819 Auto Components - 1.27% 2,670 DelphiCorp.* 3,311 Biotechnology - 1.85% 90 AmgenInc.* 4,837 Chemicals - 1.05% 40 Eastman Chemical Co. 2,753 Commercial Banks - 3.47% 100 Bank of America Corp. 4,742 40 ComericaInc. 2,107 40 UnionBanCalCorp. 2,210 9,059 Communications Equipment - 1.37% 210 Motorola,Inc. 3,568 Consumer Finance - 1.50% 170 Discover Financial Services* 3,918 Diversified Financial Services - 2.58% 50 CitigroupInc. 2,328 100 JPMorgan Chase &Co. 4,401 6,729 Electric Utilities - 2.76% 70 ExelonCorp. 4,911 40 FPL Group,Inc. 2,309 7,220 Electronic Equipment & Instruments - 0.82% 60 Tyco Electronics Ltd.*+ 2,149 Food & Staples Retailing - 1.41% 80 Wal-Mart Stores,Inc. 3,676 Food Products - 2.26% 140 ConAgra Foods,Inc. 3,549 110 Tyson Foods,Inc. - Class A 2,343 5,892 Health Care Providers & Services - 1.53% 770 Tenet HealthcareCorp.* 3,989 Home Improvement Stores - 2.70% 190 Home Depot,Inc. 7,062 Hotels, Restaurants & Leisure - 1.29% 100 Wyndham WorldwideCorp.* 3,365 Industrial Conglomerates - 1.04% 70 General ElectricCo. 2,713 Insurance - 12.93% 90 American International Group,Inc. 5,776 480 Conseco,Inc.* 8,731 150 Genworth FinancialInc. - Class A 4,578 50 Hanover Insurance GroupInc. 2,195 290 Unum Group 7,047 70 XL Capital Ltd - Class A+ 5,450 33,777 Internet & Catalog Retail - 0.99% 80 eBayInc.* 2,592 IT Services - 4.50% 520 BearingPoint,Inc.* 3,390 310 Electronic Data SystemsCorp. 8,367 11,757 Land Subdividers And Developers, Except Cemeteries - 2.60% 210 MI Developments,Inc. - Class A+ 6,783 Machinery - 3.87% 140 FlowserveCorp. 10,118 Media - 4.65% 250 IdearcInc. 8,677 330 Interpublic Group of Companies,Inc.* 3,462 12,139 Metals & Mining - 1.75% 120 AlcoaInc. 4,584 Oil & Gas - 1.78% 60 Royal Dutch Shell PLC - ADR 4,655 Pharmaceuticals - 2.67% 40 Johnson & Johnson 2,420 150 Watson Pharmaceuticals,Inc.* 4,563 6,983 Residential Construction - 7.14% 160 CentexCorp. 5,970 360 LennarCorp. - Class B 10,552 110 Pulte Homes,Inc. 2,127 18,649 Software - 7.76% 480 CAInc. 12,038 210 MicrosoftCorp. 6,088 320 Novell,Inc.* 2,147 20,273 Thrifts & Mortgage Finance - 3.11% 40 Fannie Mae 2,394 100 Freddie Mac 5,727 8,121 TOTAL COMMON STOCKS (Cost $240,072) 221,491 SHORT-TERM INVESTMENTS - 3.82% 4,989 SEI Daily Income Treasury Fund 4,989 4,989 SEI Daily Income Trust Government Fund 4,989 TOTAL SHORT-TERM INVESTMENTS (Cost $9,978) 9,978 Total Investments in Securities (Cost $250,050) - 88.61% 231,469 Other Assets in Excess of Liabilities - 11.39% 29,765 NET ASSETS - 100.00% $ 261,234 ADR - American Depositary Receipt * Non-income producing security. + U.S. traded security of a foreign issuer. The cost basis of investments for federal tax purposes at July 31, 2007 was as follows**: Cost of investments $250,050 Gross unrealized appreciation $847 Gross unrealized depreciation (19,428) Net unrealized depreciation ($18,581) **Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments outstanding. Huber Capital Small Cap Value Fund Schedule of Investments at July 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 87.69% Auto Components - 5.57% 2,670 DelphiCorp.* $ 3,311 440 Miller Industries, Inc.* 10,701 14,012 Chemicals - 1.88% 60 AgriumInc.+ 2,515 180 TronoxInc. - Class B 2,214 4,729 Commercial Banks - 1.78% 250 Cadence FinancialCorp. 4,478 Commercial Services & Supplies - 2.76% 250 IKON Office Solutions,Inc. 3,465 140 Kelly Services,Inc. - Class A 3,479 6,944 Computers & Peripherals - 2.28% 780 STECInc.* 5,733 Consumer Finance - 1.37% 200 Nelnet,Inc. - Class A 3,460 Containers & Packaging - 1.44% 730 UFP Technologies,Inc.* 3,614 Food Products - 3.60% 1,560 Overhill Farms,Inc.* 9,048 Gas Utilities - 0.98% 80 Southern UnionCo. 2,470 Health Care Providers & Services - 1.59% 770 Tenet HealthcareCorp.* 3,989 Home Improvement Stores - 1.93% 350 Building Materials HoldingCorp. 4,861 Hotels, Restaurants & Leisure - 6.38% 1,300 Brazil Fast FoodCorp.* 9,230 110 Famous Dave's of America,Inc.* 2,188 690 Trump Entertainment Resorts,Inc.* 4,623 16,041 Household Durables - 0.74% 170 Furniture Brands International,Inc. 1,873 Insurance - 7.12% 480 Conseco,Inc.* 8,731 830 CRM Holdings, Ltd.*+ 5,661 80 Hanover Insurance GroupInc. 3,511 17,903 Internet & Catalog Retail - 1.25% 3,230 CommercePlanet,Inc.* 3,133 Internet Software & Services - 4.83% 16,890 YPCorp.* 12,161 IT Services - 2.22% 520 BearingPoint,Inc.* 3,391 270 UnisysCorp.* 2,184 5,575 Land Subdividers And Developers, Except Cemeteries - 4.49% 350 MI Developments,Inc. - Class A+ 11,305 Leisure Equipment & Products - 0.89% 120 MarineMax,Inc.* 2,244 Marketing Services - 4.46% 840 infoUSAInc. 8,610 220 Valassis Communications,Inc.* 2,611 11,221 Media - 1.80% 860 Westwood One,Inc.* 4,524 Metals & Mining - 0.92% 70 A. M. Castle &Co. 2,311 Paper & Forest Products - 0.96% 330 Kapstone Paper and Packaging Corp.* 2,406 Pharmaceuticals - 2.30% 190 Watson Pharmaceuticals,Inc.* 5,780 Real Estate - 4.27% 1,160 CapLease,Inc. 10,753 Residential Construction - 6.83% 160 M.D.C. Holdings,Inc. 7,360 210 Standard PacificCorp. 3,110 760 WCI Communities,Inc.* 6,711 17,181 Semiconductor & Semiconductor Equipment - 0.93% 220 SpansionInc. - Class A* 2,334 Specialty Retail - 2.96% 190 Rent-A-Center,Inc.* 3,688 520 Tandy Leather Factory,Inc.* 3,770 7,458 Textiles, Apparel & Luxury Goods - 9.16% 1,810 Crown Crafts,Inc.* 7,837 780 Hampshire Group, Ltd.* 15,210 23,047 TOTAL COMMON STOCKS (Cost $248,599) 220,588 SHORT-TERM INVESTMENTS - 0.56% 700 SEI Daily Income Treasury Fund 700 699 SEI Daily Income Trust Government Fund 699 TOTAL SHORT-TERM INVESTMENTS (Cost $1,399) 1,399 Total Investmentsin Securities (Cost $249,998) - 88.25% 221,987 Other Assets in Excess of Liabilities - 11.75% 29,563 NET ASSETS - 100.00% $ 251,550 ADR - American Depositary Receipt * Non-income producing security. + U.S. traded security of a foreign issuer. The cost basis of investments for federal tax purposes at July 31, 2007 was as follows**: Cost of investments $249,998 Gross unrealized appreciation $5,112 Gross unrealized depreciation (33,123) Net unrealized depreciation ($28,011) **Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments outstanding. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)/s/ Eric M. Banhazl Eric M. Banhazl, President Date9/18/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date9/18/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer Date9/17/2007 * Print the name and title of each signing officer under his or her signature.
